DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding amended or new independent claims and associated dependent claims filed 9/22/22 have been fully considered below. In view of the applicant’s arguments, the rejection has been modified to a 103 rejection.
 	With regards to amended claim 1, the applicant argues that “Garrison does not…disclose a guide defining a lumen and a housing positioned within that lumen,” and disagrees with the examiner that “Garrison [teaches] a needle passing through an unlabeled nonlinear housing,” (p 7). The applicant argues that “Garrison never mentions a housing for use with the catheter,” and argues that the alleged housing is in fact “a lumen which ends at an exit port,” (p 8). The applicant has made analogous arguments regarding the disclosure of both “a guide defining a lumen and a housing positioned within the lumen,” (p 8) with regards to amended claims 18 and 19. 
The examiner has modified the rejection of claim 1, relying on Garrison in view of Swift to more explicitly teach to this claim element.
	The applicant further argues that Garrison, “suggests that a heating element could be positioned on an injector, not that the heating element would extend outward from a distal end of the guide,” 9p 8). The applicant further argues that “Garrison fails to show one or more sensors configured to provide temperature data for an area around the heating element,” as set forth in amended claim 1. The applicant has made analogous arguments regarding the disclosure of a “heating element [that] would extend outward from a distal end of the guide,” and, “sensors configured to provide temperature data,” (p 9) with regards to amended claim 18.
The examiner respectfully disagrees. Garrison discloses that the injector would extend outward from a distal end of the guide; thus, a heating element, i.e. an electrode, positioned on the injector, would also extend outward from the distal end when the injector is extended. Garrison also states “the energy providing element can be positioned on an extending element, such as the injector 710,” [0128]; i.e. the extending element need not be the injector, but an extending element that exclusively serves as a heating element, and may be considered as an extendable heating element. The rejection of amended claim 1 has also been updated in view of Kadamus to address the sensor configured to provide temperature data. 
	The applicant further argues that “claim 6 [and 16] is allowable based at least on its dependency from amended claim 1,” and that “Garrisons fails to disclose repeating the steps of advancing a needle…” as set forth in amended claim 16. The applicant further argues that Swift does not remedy this deficiency, as “Swift discloses retracting the needle 305, rather than an entire catheter device, …[which] results in multiple openings along the catheter rather than multiple uses of an opening to control flow of any blood into the lumen,” (p 10-11). 
The examiner respectfully disagrees, and has further cited to Swift [0066; 0067]; here, Swift further discloses that “the inner catheter 110 is then withdrawn…until the needle tip pop[s] through the exit hole…the thumb slide may be used to adjust needle tip 15 extension…after delivery of fluid…the inner catheter is withdrawn…[then] the inner catheter is advanced slightly.” Thus, contrary to the applicant’s argument, Swift discloses retracting and advancing the catheter device, not just advancing and retracting the needle. 

Claim Rejections - 35 USC § 112
3.	Amended claim 5 is acknowledged as having overcome the previous 112 rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 3, 5, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 20140135661 A1) as applied to claim 1 above, and further in view of Swift (US 20170035990 A1), in further view of Kadamus (US Patent No. 10,765,474).

Regarding Claims 1 and 18, Garrison teaches a percutaneously inserted catheter device for delivering fluid around a vein comprising: 
a guide having a distal end and a proximal end and defining a lumen extending from the proximal end toward the distal end, wherein the distal end is configured to be inserted into the vein (injection catheter 102);
A needle configured to be selectively inserted into the lumen and configured to deliver fluid around the vein (110 and injector tip 122; see Fig. 1e)
A heating element extending through the lumen and outward from the distal end of the guide; see heating element (the energy providing features (e.g., electrodes, transducers, acoustic elements, etc.) can be positioned on an extending element, such as the injector as described in Paras. [0076] and [0128]), and a control mechanism configured to selectively advance and retract the needle (Spec. Paragraph 91).  Garrison teaches “a catheter device, comprising an elongate body, a holdfast adjacent the distal end…an energy providing feature configured to deliver energy to a target area” (Claim 1, Garrison) and a control mechanism (“As previously mentioned, the injector may be manually or automatically extended (and/or retracted).” [0091]). 

Garrison does not explicitly disclose a “housing,” although Fig. 2d appears to depict where 110 passes through an [unlabeled] nonlinear housing at the distal end of the guide, Fig. 1b. However, Swift, which discloses an ablation device and thus exists in the applicant’s field of endeavor, discloses a housing (sheath 160, Fig 11b) positioned within the lumen (lumen formed by outer sheath 120, Fig 11b) and proximate the distal end of the guide (near distal end 16), wherein the housing is at least partially non-linear (see curved profile, Fig 11a) and defines a receiving space configured to receive the needle (needle 5) to guide insertion of the needle. It would be obvious to one of ordinary skill in the art to modify the device of Garrison with the housing of Swift such that the needle follows the desired curved trajectory defined by the housing, in order to achieve the greatest possible accuracy during operational use of the device. 

Garrison does not disclose one or more sensors configured to provide temperature data for an area around the heating element; however, Kadamus, which discloses an ablation device and thus exists in the applicant’s field of endeavor, discloses one or more sensors configured to provide temperature data for an area around the heating element (“temperature sensor,” Col 4, line 4; Kadamus discloses, “an ablation catheter comprising a treatment element for treating target tissue proximate the expanded tissue layer,” and discloses wherein a functional element includes a sensor, i.e. temperature sensor to “monitor temperature of treatment,” in association with an ablation element). It would be obvious to one of ordinary skill in the art to combine the device of Garrison with the sensors of Kadamus, such that regulation of heating is enabled, in order that deleterious thermal effects to the patient are minimized.

Regarding Claim 2, Garrison teaches the catheter device in claim 1 with a needle which may have an end port for fluid delivery (110, 120, Fig 1e, Spec Paragraph 82). Garrison depicts a fluid delivery section (120) which is proximal to the tip of the injector (110) that is shown in Figure 1E and described in Paragraph 82. 

    PNG
    media_image1.png
    463
    464
    media_image1.png
    Greyscale

Regarding claim 3, Garrison teaches the catheter device in claim 1 with a needle which may multiple ports facing in several directions along a shaft of the needle for fluid delivery (110, 120, Fig 6b, Paragraph 113). Garrison depicts 2 ports for fluid delivery, and shows the tumescent fluid exiting the injector in 2 different directions, thus teaching one embodiment of the applicant’s claim for multiple ports facing in several directions.

    PNG
    media_image2.png
    310
    385
    media_image2.png
    Greyscale


Regarding claim 5, Garrison teaches the catheter device in claim 1 with a needle which is configured to be echogenic to facilitate visibility on ultrasound (Garrison states wherein, “the catheter device can be configured to include one or more transducers and acoustic elements,” which enhance visibility, “assisting in the delivery of ultrasound energy to a target location within the body,” [0044]). Garrison explicates the use of a radiopaque contrast material to aid in visualizing the position of the catheter in the subject’s body with ultrasound technique.

Regarding claim 6, Garrison discloses the invention substantially as claimed for the catheter device of claim 1, however fails to disclose “the needle is made of nitinol.” Swift, which discloses a device for ablation and thus exists in the applicant’s field of endeavor, teaches a retractable needle (5) with a curved portion (16, Paragraph 43) which may have a variable stiffness and may be made of a shape memory alloy such as nitinol (Paragraph 46). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the device of Garrison with the nitinol needle as taught by Swift, because a shape memory alloy is commonly used to make flexible needles, i.e. in order that they can be advanced into tissue at an angle from their exit port.

Regarding claim 8, Garrison teaches the catheter device in claim 1 with projection of the needle (110) beyond the lumen of the catheter (102) and/or outside the vein (104, 106) can be controlled (Fig 1c, Fig 1d). Garrison depicts an extending injector (110) which is secured at the proximal end by holdfasts (114) and exits the catheter (102) and penetrates the vessel wall (104) to apply anesthetic to a target area (106) which is shown in the transition from Figure 1C, where the injector is positioned at the exit port, and then advanced to the target area, in Figure 1D. This teaches to the applicant’s claim of controlled projection.

    PNG
    media_image3.png
    246
    850
    media_image3.png
    Greyscale

Regarding claims 10 and 19, Garrison teaches where there is an automatic retraction feature for the needle (“As previously mentioned, the injector may be manually or automatically extended (and/or retracted)” [0091]).

Regarding claim 11 and claim 20, Garrison discloses the invention substantially as claimed for the catheter device of claim 1, however fails to disclose “an auto-stop advancing mechanism as a safety feature.”  Swift (Paragraph 49) teaches use of the thumb slide (8) in Figure 6 where the physician can set a needle deployment distance in order to “regulate the extent of needle tip (15) advancement from the catheter shaft (4)…so that the needle (5) does not over-advance” causing patient complications. Kadamus (Column 19, line 49) further teaches the use of a handle (101) comprising user interface (105) for operating the device (100) fluid delivery assembly (200) and displaying the position of its fluid delivery element (132), with one embodiment (Column 20, line 2-20) including a touchscreen configured to receive commands from a system operator. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the device of Garrison with the advancing mechanism taught by Swift, combined with the electronic display, operation and control taught by Kadamus, in order to pre-program safe needle deployment distances and provide an auto-stop advancing mechanism as a safety feature.

Regarding claim 12, Garrison teaches the catheter device in claim 1 where there is one, two, three or more lumens (112, Fig 1c, Paragraph 82). Garrison depicts one lumen with exit port (112) for an injector (110), thus teaching to the applicant’s claim to a catheter device with “one…or more lumens.”

Regarding claim 13, Garrison teaches the catheter device of claim 1 where there is a balloon (114, Fig 1a-1d, Paragraph 80-81) at varying lengths at or before the distal end.  Garrison depicts a holdfast positioned at the distal end of the catheter, where the holdfast comprises an inflatable balloon (114) to provide support against the uneven vessel walls and center the injection catheter within the center of the vessel lumen. This teaches to the applicant’s claim to a balloon.

Regarding claim 14, Garrison teaches the catheter device of claim 1 wherein the heating element (802, Fig 8, Paragraph 129) is radiofrequency.  Garrison depicts the use of radiofrequency energy to deliver heat to the target area, for example using the transistors (802) shown and described as heating elements. This teaches to the applicant’s claim. 

    PNG
    media_image4.png
    447
    797
    media_image4.png
    Greyscale


Regarding claim 15, Garrison teaches a catheter device wherein the heating element is a laser or other forms of thermal energy generating devices can be inserted into it (802, Fig 8, Paragraph 117).  Garrison explicates using the described method of delivering tumescent anesthesia to buffer the heat energy produced by procedures such as “ultrasound, radiofrequency or laser ablation of venous structures for varicose veins” (Paragraph 117) thus teaching to the applicant’s claim.

Regarding claim 16, Garrison teaches a method for ablating and injection tumescent simultaneously, stating: “…fluids can be applied at or near the target location at least one of before, during or after applying energy to the target location.” ([0128]) and that, “…in some variations, the injection catheter used to inject the solution causing tumescence may include one or more ablation electrodes for treating the vessel.” ([0111]). However, Garrison does not disclose the stepwise process. Swift states a method for ablating and injecting tumescent in adjacent segments of the vein comprising a. inserted a catheter device through skin; b. cannulating a vein and advancing the catheter device into the vein comprising a venous wall and peri-venous sheath; c. advancing a needle through the venous wall and into the peri-venous sheath; d. injecting tumescent around the vein through the needle; e. ablating the vein segment that has been injected with tumescence; and; f. drawing the catheter device a distance out of the vein (Fig 15b, Paragraph 67). Swift further discloses that “the inner catheter 110 is then withdrawn…until the needle tip pop[s] through the exit hole…the thumb slide may be used to adjust needle tip 15 extension…after delivery of fluid…the inner catheter is withdrawn…[then] the inner catheter is advanced slightly.” It would have been obvious to one of ordinary skill in the art to combine the repetitive, stepwise process of Swift with the sequence as disclosed by Garrison, as the art is predictable and well-known in this sense –the tumescent injection can only occur before, during or after the ablation, and simultaneous injection could provide the optimal clinical outcome for a patient. 

Regarding claim 17, Garrison discloses a method further comprising: a. advancing the needle through a lumen defined by a guide of the catheter device (injection catheter 102). Garrison only partially discloses advancing the needle through a housing positioned within the lumen such that the housing guides the needle through an opening defined by the guide and in communication with a receiving space of the housing (see Fig. 2d, where 110 passes through an [unlabeled] nonlinear housing at the distal end of the guide, Fig. 1b). However, Swift, which discloses an ablation device and thus exists in the applicant’s field of endeavor, discloses “a housing (sheath 160, Fig 11b) positioned within the lumen (lumen formed by outer sheath 120, Fig 11b) and proximate the distal end of the guide (near distal end 16), wherein the housing is at least partially non-linear (see curved profile, Fig 11a) and defines a receiving space configured to receive the needle (needle 5) to guide insertion of the needle.” It would be obvious to one of ordinary skill in the art to modify the device of Garrison with the housing of Swift such that the needle follows the desired curved trajectory defined by the housing, in order to achieve the greatest possible accuracy during operational use of the device. 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Swift in view of Kadamus as applied to claim 1 above, and further in view of Papay (CN 105142555 A).

Regarding claim 4, Garrison discloses the invention substantially as claimed for the catheter device of claim 1, however fails to disclose that the “needle can be from 30 gauge to 14 gauge.” Papay, which discloses a device for ablation and thus exists in the applicant’s field of endeavor, teaches a device comprising an elongate body, a needle part (14) with electrode and fluid port (36), which delivers fluid to prevent heat damage which results from using electricity on target nerves as a treatment for neuromuscular deficits as shown in Fig 3a-3b. Papay also teaches the needle part (14) which can have a gauge in the range of 7 to 34, as disclosed in the specification. This gauge range includes the applicant’s claimed range of a needle from 14-30 gauge. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Garrison with the gauge range as taught by Papay for the purpose of accommodating different lumen sizes.



Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8am-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792